DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CORERCTED EXAMINER'S COMMENT
A corrected examiner’s amendment appears below. This is pursuant to the NOA filed on 08/31/2022 to correct an inadvertent error to cite in the PTO-37 form the acknowledgement for the claim to foreign priority and acknowledge the receipt of the certified copy of the priority documents have been received in the parent application 10/503,816. 
EXAMINER'S COMMENT
Claims 1-5, 8, 10-13 are pending. The amendment filed on 05/02/2022 has been entered. Claims 11-13 are withdrawn. Claims 1-5, 8, 10 are under consideration. 
This is in response to the Pre-Brief Appeal conference decision filed on 08/15/2022. 
The rejection of record under 35 USC 101 is withdrawn in view of applicant’s arguments are persuasive and amendments presented in this office action.
The title has been changed to -Neural precursor cells expressing exogenous Notch intracellular domain-.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Brennan on 08/03/2022.
The application has been amended as follows: 
In the Claims
Claims 3, 11-13 have been canceled.
Please re-write claim as follows:
A composition comprising:
neural precursor cells for use in treating a disease, disorder or condition of the central nervous system, wherein the cells are made by a method comprising:
a) isolating bone marrow stromal cells (BMSCs) from bone marrow and culturing the cells in a standard essential culture medium supplemented with a serum;
(b) introducing into the cells, a vector comprising:
	(i) a promoter, and
	(ii) a Notch gene, wherein the Notch gene encodes a Notch intracellular domain, and 
(c) further culturing the cells to produce neural precursor cells;
wherein the neural precursor cells exhibit increased expression of GLAST, 3PGDH and nestin compared to the BMSCs.
Conclusion
Claims 1-2, 4-5, 8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach or suggest bone marrow stromal cells (BMSCs) transfected with a vector encoding a Notch intracellular domain to produce neural precursor cells expressing GLAST, 3PGDH and nestin compared to BMSCs useful for treatment of CNS disorders. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632